Citation Nr: 1436119	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & Q.D.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

In September 2011, the Board reopened the Veteran's previously denied claim of entitlement to service connection for sleep apnea and remanded the matter to the RO.  

In January 2014, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.  

The Board notes that the Veteran is service-connected for PTSD, diabetes mellitus, type 2, prostate cancer, anxiety disorder, hypertension, tinnitus, peripheral neuropathy of the bilateral lower extremities and bilateral hearing loss.  

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has asserted that his obstructive sleep apnea is secondary to his PTSD.  He submitted an article reflecting that the incidence of sleep apnea may be elevated in Veteran's with PTSD.  The RO was instructed in the January 2014 Board Remand to obtain a medical opinion regarding the possible relationship between the Veteran's obstructive sleep apnea and PTSD.

The Veteran was afforded a VA examination in February 2014.  The examiner noted the Veteran had a diagnosis of obstructive sleep apnea from 2007.  The examiner also noted that the article regarding PTSD and sleep apnea had been reviewed.  The examiner stated that the preponderance of medical evidence and expertise revealed the proximate cause of the Veteran's sleep apnea was a developmentally narrow oropharyngeal airway, often with superimposed elevation of body mass index (BMI) (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  The examiner then opined that these facts indicate that the Veteran's sleep apnea was less likely than not caused by, related to or aggravated by, his PTSD.  

The Board finds this medical opinion to be inadequate.  While the Board understands that the examiner has opined that the cause of the Veteran's sleep apnea is most likely due to a narrow airway, elevated BMI, and/or natural aging, and is not due to his PTSD, there is no rationale or explanation as to whether the Veteran's PTSD may have aggravated his sleep apnea.  

As noted previously, secondary service connection can be established by evidence that the current disability was either (a) caused by OR (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the Board finds a remand is necessary to obtain an addendum opinion regarding whether the Veteran's sleep apnea has been aggravated by a service-connected disability.

Any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion to the February 2014 VA examination for sleep apnea.  If deemed necessary by the examiner, afford the Veteran a VA examination for sleep apnea.  All indicated tests and studies should be conducted.

Based on a full review of the record, to include the  lay statements of the Veteran and his spouse regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep disorder was aggravated (beyond the natural progression) by a service-connected disability (PTSD, diabetes mellitus, type 2, prostate cancer, anxiety disorder, hypertension, tinnitus, peripheral neuropathy of the bilateral lower extremities, and/or hearing loss) - to include the effects of medications taken for service-connected disability.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

